


110 HRES 762 EH: Supporting the goals of National Bullying

U.S. House of Representatives
2007-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 762
		In the House of Representatives, U.
		  S.,
		
			October 22, 2007
		
		RESOLUTION
		Supporting the goals of National Bullying
		  Prevention Awareness Week.
	
	
		Whereas bullying among school-aged children is aggressive
			 behavior that is intentional, often involves an imbalance of power or strength,
			 and is typically repeated over time;
		Whereas by some estimates, millions of students are
			 bullied each year;
		Whereas bullying can take many forms, including hitting or
			 punching; teasing or name-calling; intimidating through gestures or social
			 exclusion, and sending insulting, threatening, or offensive messages or images
			 via e-mail, text, telephone, or other electronic means;
		Whereas there is no single cause of bullying among
			 school-aged children; rather, individual, familial, peer, school, and community
			 factors may place a child or youth at risk of bullying his or her peers;
		Whereas a majority of parents, students, and educators
			 report that bullying and harassment are issues of major concern;
		Whereas school-aged children who are bullied are more
			 likely than other children to be depressed, lonely, or anxious; have low
			 self-esteem; be absent from school; have more physical complaints, such as
			 headaches and stomach aches; and think about suicide;
		Whereas bullying others may be an early sign of other
			 serious antisocial or violent behavior or both;
		Whereas school-aged children who frequently bully their
			 peers are more likely than their peers to get into frequent fights, be injured
			 in a fight, vandalize or steal property, drink alcohol, smoke, be truant from
			 school, drop out of school, or carry a weapon;
		Whereas harassment and bullying have been linked to 75
			 percent of school shooting incidents, including the fatal shootings at
			 Columbine High School in Colorado, Santana High School in California, and the
			 Virginia Polytechnic Institute and State University (Virginia Tech);
		Whereas the stresses of being bullied or harassed can
			 interfere with student’s engagement and learning in school and may have a
			 negative impact on student learning;
		Whereas research indicates that bullying at school can be
			 significantly reduced through comprehensive, school-wide programs designed to
			 change norms for behavior; and
		Whereas National Bullying Prevention Awareness Week is
			 October 21 through October 27: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that bullying of school-aged
			 children is a national concern;
			(2)recognizes that bullying is unhealthy for
			 our families and communities;
			(3)commends the efforts of national and
			 community organizations, schools, parents, recreation programs, and religious
			 institutions for their efforts to promote greater public awareness about
			 bullying and prevention activities; and
			(4)supports the goals of National Bullying
			 Prevention Awareness Week.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
